DETAILED ACTION
Status of Claims
Claims 1-20 are pending.  Objections and rejection are recited below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The present application is being examined under the pre-AIA  first to invent provisions.
Priority
The present application filed on 21 August 2019 is a continuation of 12/858,741, now U.S. Patent No. 10,430,877. Application 12/858,741 is a divisional of 10/532,968, now U.S. Patent No. 8,055,572.  Application 10/532,968 is a national stage entry of PCT/US03/33149.  PCT/US03/33149 Claims Priority from Provisional Application 60421795, filed 29 October 2002.  Accordingly, the present application is given the priority to 29 October 2002.
Claim Objections
Claim 8 is objected to because in the phrase "wherein the trading entities also much notify …” should be written “wherein the trading entities also must notify …”.  Correction is required.
Claim 19 is objected to because the preamble states:
“A system for reducing the processing power required to trade an instrument…”
but to one having ordinary skill in the art of trading systems, it is not clear how the system reduces processing power.  Applicant should indicate in the claim limitations how this property is realized, or rewrite the preamble to reflect otherwise.  Clarification is requested.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent No. 10,430,877).  Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations of the claim in the instant application are found in claim 1 of the patent – i.e. claim 1 of this application is broader than the claim in the patent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 19, the limitation:
means for receiving, by the computerized trading system, a plurality of orders for the instrument, each of the plurality of received orders being from, and associated with, a respective trading entity of the plurality of participating trading entities, wherein each of the plurality of received orders, at the time it is received includes a quantity, but not a price, at which the trading entity associated with the respective received order is willing to trade the instrument at the benchmark price;
is vague and indefinite for several reasons.  First, the term “the computerized trading system” lacks antecedent basis.  Second, it is not clear if the limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the “means,” generic placeholder, or “step” must be modified by functional language, and must not be is modified by sufficient structure – i.e.  “by the computerized trading system”.
To overcome this rejection, Applicant must amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 20 is rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to a method, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-9 are directed to a method for executing the matched orders of financial instruments which is a judicial exception of organizing human activity of commercial interactions including sales
Claim 1 recites, in part
storing data which identifies a benchmark fixing time at which a benchmark price for the instrument is set;
storing data that assigns a credit limit to each of a plurality of participating trading entities;
receiving a plurality of orders for the instrument, each of the plurality of received orders being from, and associated with, a respective trading entity of the plurality of participating trading entities, wherein each of the plurality of received orders, at the time it is received includes a quantity, but not a price, at which the trading entity associated with the respective received order is willing to trade the instrument at the benchmark price;
receiving instructions to cancel at least one of the pluralities of received orders before it is matched due to receiving the least one received order outside a fixed matching period which precedes the benchmark fixing time,
matching as a function of the credit limits of each of the plurality of trading entities, at least some the plurality of received orders which have not been cancelled with other of the plurality of received orders;
setting the benchmark price for the instrument at or after the benchmark fixing time; and
executing the matched orders at the benchmark prices.
which is a series of steps which describes the judicial exception of the method of organizing human activity.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
storing data in a computerized trading system;
receiving “data” by the computerized trading system,;
matching “data” by the computerized trading system, as a function of the credit limits of each of the plurality of trading entities, at least some the plurality of received orders which have not been cancelled with other of the plurality of received orders;
setting “a number” by the computerized trading system; and
executing the matched orders – i.e. sending a message.
These additional elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  As such, mere instructions to implement an abstract idea on a generic computer do not provide an inventive concept and thus do not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Similar reasoning and rationale applies to the system claims 10 and 19 also.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 2-9 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of claims 2-9 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the fundamental business practice in the independent claim.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 
Note: The analysis above applies to all statutory categories of invention. As such, the presentment of claims 10 and 19 otherwise styled as systems, would be subject to the same analysis.
Allowable Subject Matter
Regarding claim 1, the closest art of record (McCarthy et al, US Pub. No. 2002/0161690 A1, in view of Silverman et al, US Patent No. 5,136,501) teaches a method for trading an instrument on a computerized trading system, the method comprising:
storing data in the computerized trading system which identifies a benchmark fixing time at which a benchmark price for the instrument is set;
storing data in the computerized trading system that assigns a credit limit to each of a plurality of participating trading entities;
receiving, by the computerized trading system, a plurality of orders for the instrument, each of the plurality of received orders being from, and associated with, a respective trading entity of the plurality of participating trading entities, wherein each of the plurality of received orders, at the time it is received includes a quantity, but not a price, at which the trading entity associated with the respective received order is willing to trade the instrument at the benchmark price;
receiving, by the computerized trading system, instructions to cancel at least one of the pluralities of received orders before it is matched due to receiving the least one received order outside a fixed matching period which precedes the benchmark fixing time,
setting, by the computerized trading system, the benchmark price for the instrument at or after the benchmark fixing time; and
executing the matched orders at the benchmark prices
Even though, the prior art of record teaches the above-mentioned features, the prior art of record fails to teach a method for trading an instrument on a computerized trading system, the method including:
 matching, by the computerized trading system, as a function of the credit limits of each of the plurality of trading entities, at least some the plurality of received orders which have not been cancelled with other of the plurality of received orders (emphasis added).
For these reasons claims 1, 10 and 19 would be deemed allowable.
Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ben-Levy et al
Spencer et al (US Pub. No. 2002/0116314 A1) (August 22, 2002) “Method of using a computerised trading system to process trades in financial instruments”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330.  The examiner can normally be reached on 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD J BAIRD/Primary Examiner, Art Unit 3692